Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 18-20 directed to an invention non-elected without traverse.  Accordingly: 
Claims 18-30 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The declaration under 37 CFR 1.132 filed 9/24/2021, together with the claim amendments and arguments filed 9/24/21 are sufficient to overcome the rejection of claims 11, 12, 14-17, 31 based upon Segal (US 6,238,494). Declarant’s evidence and applicant’s arguments that Segal does not teach or suggest an aluminum sputtering target complete with the amended banding factor of below 0.005 has been found persuasive (see in particular declaration p 2-4, particularly Table 1 and ¶ 24).
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/GEORGE WYSZOMIERSKI/                                                                                      Primary Examiner, Art Unit 1733                                                                                                                  


/J.C.M/Examiner, Art Unit 1733                                                                                                                                                                                                        2/3/22